DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “wherein a non-van der Waals magnetic layer among the two or more magnetic layers is made of same or different chemically bonded magnetic materials”.  It is unclear what is meant by made of same or different chemically bonded magnetic materials. First, there are only two options they can either be the same or they can be different—it seems that the recitation encompasses all possible combinations. Second, there is no comparative element for the sameness or difference to be relatively described against (i.e. the same as what?)  The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 4, and 6-10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Chinese Patent Publication No 110190182, cited in the IDS dated 7/13/21) hereinafter referred to as Yang. 
Per Claims 1, 7 and 9 Yang discloses (see fig. 2) a spintronic device comprising a spin valve device, comprising
two or more magnetic layers ((1) and (2)) stacked in sequence, 
wherein any two adjacent magnetic layers among the two or more magnetic layers have different coercive forces (this is inherent since one is a free layer and the other is pinned, as described in summary section), and at least one of the any two adjacent magnetic layers is a van der Waals magnetic layer, 
wherein the van der Waals magnetic layer refers to a magnetic layer made of a van der Waals magnetic material (two-dimensional semi-metal magnetic material, see summary section). The examiner notes that the specification makes no mention of any materials or elements from the periodic table of elements that might make up van der Waals magnets. 
Per Claim 2 Yang discloses (see fig. 2) the device of claim 1 including where each van der Waals magnetic layer is made of the same van der Waals magnetic material. The reference has a single van der Waals magnetic layer, hence the recitation is met.
Per Claim 4 Yang discloses (see fig. 2) the device of claim 1 including where the van der Waals magnetic layer is made of at least one of: a van der Waals magnetic metal, a van der 
Per Claim 6 Yang discloses (see fig. 2) the device of claim 1 including where a non-van der Waals magnetic layer among the two or more magnetic layers is made of at least one of: a magnetic metal, a magnetic semimetal, a magnetic semiconductor, a magnetic superconductor, a magnetic insulator, a ferromagnetic material, an antiferromagnetic material, an in-plane magnetic anisotropic material, an out-of-plane magnetic anisotropic material, an organic magnetic material, and an inorganic magnetic material. (the free layer is Fe, a magnetic metal, see background section)
Per Claim 8 Yang discloses (see fig. 2) the device of claim 1 including a pinning layer (3) disposed above and/or below the at least one magnetic layer, and configured to fix a magnetization direction of the at least one magnetic layer. (see background section).
Per Claim 10 Yang discloses (see fig. 2) the device of claim 9 including where the spintronic device is a magnetic memory, a spin transistor, a spin diode, a spin logic device, a spin oscillator, a magnetic sensor, or a temperature sensor (magnetic storage described in background section.)

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894